Pee Ctjeiam.
This is an appeal from a judgment in favor of the plaintiff given in the Second Judicial District Court of the county of Bergen. The plaintiff sued to recover the balance due on the purchase price of a radio equipment sold to the defendant’s wife. The trial judge found that the radio was a necessity. The proofs tend to show that the article was suitable in view of the rank, position, fortune, and earning capacity and mode of living of the husband. The judgment was, therefore, proper (Wanamaker v. Ulizio, 102 N. J. L. 166), and will be affirmed, with costs.